Appellant is imprisoned under an indictment charging murder in the first degree. From an order denying his petition for bail this appeal is taken. Under the rule in such cases he is presumed to be guilty in the highest degree and, to be entitled to bail as of right, must overcome this presumption by proof. State v. Gilbert, 20 Ala. App. 357, 102 So. 155, Deaver v. State, 24 Ala. App. 377, 135 So. 604; State ex rel. v. Lowe,204 Ala. 288, 85 So. 707. *Page 227 
The case must be tried before a jury so we forego a discussion of the evidence further than to say that with the presumption in favor of the indictment — and of the findings below — we will not disturb the action of the trial judge. The order denying bail is affirmed.
Affirmed.